MEMORANDUM2
We affirm the district court’s judgment confirming an arbitration award.
Shank/Balfour Beatty argues that the arbitrator’s decision was contrary to the plain and unequivocal terms of the two collective bargaining agreements, and the arbitrator merely “dispense[d] his own brand of industrial justice.” United Steelworkers v. Enterprise Wheel & Car Corp., 363 U.S. 593, 597, 80 S.Ct. 1358, 4 L.Ed.2d 1424 (1960). We agree with the district court, however, that the two contracts at issue, when read together, are ambiguous as to staffing requirements, and that the *877arbitrator’s opinion offers a plausible interpretation of them. “As bears repeating, ‘so far as the arbitrator’s decision concerns construction of the contract ’” — as it does here — “the courts have no business overruling him because their interpretation of the contract is different from his.” Hawaii Teamsters & Allied Workers Union v. United Parcel Service, 241 F.3d 1177, 1183 (9th Cir.2001) (quoting Enterprise Wheel, 363 U .S. at 599) (emphasis in original). We reject Shank’s attempt to “open a back door to judicial review of the merits of an arbitration award.” Id. at 1183.
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.